Exhibit 10.2

FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

This First Amendment to Purchase and Sale Agreement (this “Amendment”) is made
and entered into as of this 26th day of November, 2012 by and between TNP SRT
WAIANAE MALL, LLC, a Delaware limited liability company (“Seller”) and A & B
PROPERTIES, INC., a Hawaii corporation (“Purchaser”) with respect to the real
property and improvements located at 86-120 Farrington Highway, Waianae, Hawaii
96792.

Recitals

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated as of October 10, 2012 (the “Agreement”); and

WHEREAS, Seller and Purchaser seek to further amend the Agreement as set forth
below.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Buyer hereby agree as follows:

1. Defined Terms. All capitalized terms used in this Amendment but not otherwise
defined shall have their same meanings as set forth in the Agreement.

2. Due Diligence Period. Notwithstanding anything to the contrary in the
Agreement, the Due Diligence Period shall be deemed to expire at 5:00 Hawaii
time, on November 28, 2012.

3. Ratifications. Except as specifically herein amended, all terms, provisions,
conditions and exhibits contained in the Agreement, as modified by the First
Amendment, are hereby confirmed, ratified and restated and shall remain
unmodified and in full force and effect.

4. Counterparts; Signatures. This First Amendment may be executed in any number
of counterparts and by each of the undersigned on separate counterparts, and
each such counterpart shall be deemed to be an original, but all such
counterparts put together shall constitute but one and the same First Amendment.
Signatures to this First Amendment transmitted by .pdf, electronic mail or other
electronic means shall be treated as originals in all respects for purposes of
this First Amendment.

5. Successors and Assigns. This First Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

[Remainder of Page Intentionally Left Blank. Signatures Follow on Next Page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first written above.

 

SELLER:   TNP SRT WAIANAE MALL, LLC,   a Delaware limited liability company  
By:     TNP Secured Holdings, LLC,       a Delaware limited liability company  
Its:     Member       By:      TNP Strategic Retail Operating


Partnership, LP, a Delaware limited partnership

      Its:      Member       By:  

TNP Strategic Retail Trust, Inc.,

a Maryland corporation

      Its:   General Partner       By:  

/s/ Tim O’ Brien

      Name:  

Tim O’ Brien

      Its:  

Co-CEO

 

PURCHASER:       A&B PROPERTIES, INC.,


a Hawaii corporation

      By:  

/s/ Lance K. Parker

      Name:  

Lance K. Parker

      Its:  

Vice President

      By:  

/s/ Alyson J. Nakamura

      Name:  

Alyson J. Nakamura

      Its:  

Secretary